Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2017

                                      No. 04-17-00358-CR

                                        Cristian YEPEZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CRN001641-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due July 31, 2017. Since this time, the
various court reporters responsible for preparing their respective parts of the reporter’s record
have received numerous extensions. Some of them have filed their respective reporter’s records.
However, court reporters David J. Laurel and Blanca Espericueta have failed to file their
respective reporter’s records. Blanca Espericueta claims that she is “waiting” for David J.
Laurel. David J. Laurel has a pending notification of late records. We NOTE his notification.

       We ORDER David J. Laurel to file the reporter’s record in Appeal No. 04-17-
00358-CR within twenty days of being served a copy of this order. NO EXTENSIONS
WILL BE GRANTED. If David J. Laurel fails to file the reporter’s record in Appeal No. 04-
17-00358-CR as ordered, David J. Laurel will be ordered to appear and show cause why he
should not be held in civil or criminal contempt or otherwise sanctioned.

        We further ORDER the Clerk of this Court to have David J. Laurel personally served
with a copy of this order. We also ORDER the person who personally serves David J. Laurel to
file with this Court written proof of the date and time that David J. Laurel was served with a
copy of this order.

      We ORDER Blanca Espericueta to file the reporter’s record in Appeal No. 04-17-
00358-CR within twenty days of being served a copy of this order. NO EXTENSIONS
WILL BE GRANTED. If Blanca Espericueta fails to file the reporter’s record in Appeal No.
04-17-00358-CR as ordered, Blanca Espericueta will be ordered to appear and show cause why
she should not be held in civil or criminal contempt or otherwise sanctioned.

       We further ORDER the Clerk of this Court to have Blanca Espericueta personally
served with a copy of this order. We also ORDER the person who personally serves Blanca
Espericueta to file with this Court written proof of the date and time that Blanca Espericueta
was served with a copy of this order.

       We further ORDER the Clerk of this Court to send a copy of this order to the Honorable
Oscar J. Hale, Jr., by first class United States mail. See TEX. R. APP. P. 35.3(c) (“The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed.”).



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court